It is true, as contended, that as to the substituted ten acres the heirs of the wife should be parties defendant to bind them. If these same defendants, heirs of the husband, are, as is probable, the heirs of the wife also, they have no cause to complain. If, on the contrary, the heirs of the wife are not the same persons as the heirs of the husband, the latter cannot complain. The heirs of the wife, if not parties, are not bound by the judgment. They can still institute independent proceedings if they desire.
Petition dismissed. *Page 486